DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 05/30/2022, has been entered.  

     Claims 16, 17, 19 and 20 have been amended.

     Claims 1-20 are pending.

3.  In response to the Restriction Requirement, 
    applicant’s election with traverse of Group I, encompassing Claims 1-9, 16-19, and which is drawn to a nucleotide encoding chimeric antigen receptor and a nucleotide encoding extracellular secretory proteins and
     the following species have been elected: 
     A) the extracellular secretory is capable of binding PD-L1, and the antigen-binding domain is 
          capable of binding to FN3 domain of ROBO1, the anti-ROBO1-FN3 scFv has an amino  
          acid sequence as shown in SEQ ID NO:9 
     B) the nucleotides of claim 6 are in the same reading frame, and the structure of the 
          nucleotide encoding chimeric antigen receptor is CD8TM-4-1BB-CD3 and 
     C) the costimulatory signaling region elect 4-1BB and CD3 and are acknowledged.

     Applicant’s Remarks also retain the right of rejoinder and the right to file a divisional application on the non-elected claims. 
      Accordingly, claims 10-15 and 20 have been withdrawn herein. 
      It is noted that claims 16 and 17 have been amended to adjust dependence. 
      Furthermore, the applicant has amended withdrawn claim 20 for clarity. 
      No new matter is added by these claim amendments. 

       Claims 1-9 and 10-15 and 16-19 are under consideration as they read on the elected Groups and species.

        Claims 10-15 and 20 have been withdrawn from consideration as being drawn to non-elected Groups / species.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
    Applicant is required to review the specification and correct all like errors.


5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6. Claims 1-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over
     Li et al. (CN 105907719) (1449; #5) in view of Qiu et al. (Regulatory effect of secretory recombinant peptides P/C-1) on the function of immune cells and its anti-tumor effects (China Journal of Microbial Immunology, Vol. 26, No. 12, December 2006) (Abstract) (1449; #6).

     Li et al. teach a chimeric antigen receptor modified cell reconstruction method, including SCFV Anti-ROBO1 (anti ROBO1-FN)-CD8-4-1BB-CD3 zeta molecule is expressed in T cell, where the CAR T-cell can be prepared by methods that can specifically recognized and binding tumor cell for high expression of ROBO1 protein and can be applied in prevention and treatment of correspond tumor diseases (Abstract),     
     where ROBO1 is over-expressed in various cancers,
      the ROBO1 molecule cells the outer section is formed by the IG1-IG5 and FN3, FN3ROBO1 as the target, selected FN3 area as the choice of antigen is better, will be more excellent anti-personnel effects, specific structure (Background Art)
       the steps if synthetic and amplification SCF CD8 the 4-1BB CD3, and CD8 including cloned fusion protein gene, expression vectors, including constructs (e.g., see SEQ ID NOS. 
and construct (Content of the Invention; see Figures); (see Embodiments 1-5) (see entire document). 
     
     Li et al differs from the claimed invention by not addressing the extracellular secretory protein as the extracellular domain of PD-1 per se. 

      Qui et al. report the regulatory effect of secretory recombinant peptide PD-1-Cell 1 (P/C-1) on the function of immune cells and its anti-tumor effect in construction of a secretory eukaryotic express vector of recombinant peptide P/C-1 containing two function domains and
to investigate the anti-tumor function so pf P/C-1 expressed in vivo or in vitro by regulation the activity of immune cells, where the recombinant peptide of P/C-1 expressed by BHK cells enhances the cytotoxicity of spleen cells and macrophages against H22 cells, which shoes that express in vivo could suppress the growth of H22 hepatic carcinoma more effectively than sPD-1 and CH50, concluding P/C-1 expressed in vivo could increase the anti-tumor activity of body and the constructed plasmid vector of recombinant peptide P/C-1 may provide a novel methods of tumor gene therapy. (see Abstract).





     Also, Qui sets forth the following.
     that in non-specific anti-tumor immunity, macrophages are the main effector cells, which can kill tumor cells through a variety of ways, and their effect precedes the killing of CTL in specific immunity. Fibronectin (fbr one c-tin, FN) is a macrophage activating factor widely present in the extracellular matrix and contains multiple functional domains.  Recombinant FN polypeptide H 50 is a fibronectin Cell I-HepII two domain recombinant polypeptide prepared by our research group.  We have confirmed that this polypeptide has a variety of biological functions: it binds to receptors on the surface of macrophages through the Cell I domain, play a role in chemotactic and activation of macrophages; in addition, CH50 interacts with tumor cells, which can inhibit tumor cell infiltration and metastasis.

     The prior art provides for the coding nucleotides comprise the nucleotides encoding an extracellular secretory protein is capable of interfering with or inhibiting binding of wildtype PD-1 to PD-L and the PD-1 extracellular domain provides good tumor-killing effect

      In turn, the ordinary artisan would make conventional selection of the PD-1 extracellular domain (Qui et al.) and SCFV antibody ROBO1-FN3)-CD8TM-4-1BB-CD3ζ in constructing and obtaining vectors and coding nucleotides in the conventional practice 
     to construct chimeric antigen receptors comprising an antigen-binding domain capable for specifically binding a tumor specific ROBO1, and activating immune cells via the transmembrane domain and the costimulatory signaling region, where the extracellular secretory domain is capable of inhibiting binding of wild-type PD-1 protein PD-Ll ligand,
     where the antigen binding domain is capable of specifically bind to FN3 domain of ROBO1,
      including the antigen-binding constructs comprising the tumor specific antigen ROBO1
and/or the encoding nucleotides (e.g., see SEQ ID NOS. 1, 2, 8, 9),
      including the CD8 transmembrane domains (e.g., see SEQ ID NO. 4, 8/10)
      including costimulatory signaling regions comprising 4-1BB and a intracellular signaling domain 4-1BB (SEQ ID NO. 5), CD3ζ (SEQ ID NO 6) encoded by SEQ ID NO: 7.

      The prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., constructs (cells, fusion proteins) comprising nucleic acids encoding a chimeric antigen receptor modified cell reconstruction method, including SCFV Anti-ROBO1 (anti ROBO1-FN)-CD8-4-1BB-CD3 zeta molecule, including expressed such constructs in a T cell, where the CAR T-cell can be prepared by methods that can specifically recognized and binding tumor cell for high expression of ROBO1 protein (Li et al.),
     where the ordinary artisan would make conventional selection of the PD-1 extracellular domain (Qui et al.) and SCFV antibody ROBO1-FN3)-CD8TM-4-1BB-CD3ζ in constructing and obtaining vectors and coding nucleotides in the conventional practice 
     to construct chimeric antigen receptors comprising an antigen-binding domain capable for specifically binding a tumor specific ROBO1, and activating immune cells via the transmembrane domain and the costimulatory signaling region, where the extracellular secretory domain is capable of inhibiting binding of wild-type PD-1 protein PD-Ll ligand,
     where the antigen binding domain is capable of specifically bind to FN3 domain of ROBO1,
      including the antigen-binding constructs comprising the tumor specific antigen ROBO1
and/or the encoding nucleotides (e.g., see SEQ ID NOS. 1, 2, 8, 9),
      including the CD8 transmembrane domains (e.g., see SEQ ID NO. 4, 8/10)
      including costimulatory signaling regions comprising 4-1BB and a intracellular signaling domain 4-1BB (SEQ ID NO. 5), CD3ζ (SEQ ID NO 6) encoded by the prior art SEQ ID NOs
      were known and practiced in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of the teachings and conventional practices of the prior art to provide encoding nucleic acids for the constructs cited herein, which have a variety of biological functions: it binds to receptors on the surface of macrophages through the Cell I domain, play a role in chemotactic and activation of macrophages; in addition, CH50 interacts with tumor cells, which can inhibit tumor cell infiltration and metastasis and where ROBO1 is over-expressed in various cancers.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d, 1385 (U.S. 2007).


7. No claim allowed.

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 25, 2022